Citation Nr: 0828865	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-36 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1973. 

The matter of entitlement to service connection for COPD 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2003 rating decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to the benefit sought.  

The application to reopen a claim of entitlement to service 
connection for depression comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision by the Portland, Oregon, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
the veteran's claim.

In February 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)).  It has since been 
returned to the Board for appellate review.

A hearing on this matter was scheduled before the undersigned 
Veterans Law Judge sitting at the RO on July 7, 2008; 
however, the veteran failed to appear.  His representative 
gave a statement on his behalf, and a copy of the transcript 
has been associated with the file.


FINDINGS OF FACT

1.  COPD was first manifested many years after service and is 
not related to service.

2.  A June 2003 Board decision denied service connection for 
depression on the basis that depression was not present in 
service or otherwise related to active duty.  

3.  The evidence received since the June 2003 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.
CONCLUSIONS OF LAW

1.  COPD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  A June 2003 Board decision denying service connection for 
depression is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2002).

3.  Evidence received since the June 2003 Board decision is 
not new and material, and the veteran's service connection 
claim for depression is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated October 2001 and September 2005, the 
RO satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The notice requirements for 
new and material evidence claims set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) were met by the September 
2005 letter.  Additionally, in January 2007, the veteran was 
notified of the way initial disability ratings and effective 
dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim for service connection for COPD.  
The veteran has not been examined in conjunction with his 
claim to reopen; however, in such a claim, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C.A. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(C)(iii).  The duties to notify and 
assist have been met.

Service Connection for COPD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A review of the veteran's service treatment records shows 
that he had no known lung disorders at service entry.  In 
July 1970, the veteran was diagnosed with an upper 
respiratory infection; in August 1970, he was hospitalized 
for 7 days with bronchopneumonia.  In February and March 
1971, the veteran had upper respiratory infections.  In 
September 1971, a case of pharyngitis was diagnosed.  In 
November 1971, the veteran was diagnosed with another upper 
respiratory infection.  In January 1972, he was treated for a 
second case of bronchitis.  In November 1972, the veteran was 
diagnosed with either a viral infection or upper respiratory 
infection.  On separation in February 1973, the veteran 
indicated that he had chest congestion; examination showed 
scattered wheezes on the left side.  

In August 1973, the veteran claimed entitlement to service 
connection for residuals of lung congestion.  A VA 
examination was scheduled, but the veteran failed to report.  
The claim was subsequently denied.  

A chest X-ray dated March 1997 showed clear lungs; however, a 
May 1997 X-ray revealed hyperexpansion of the lung fields, 
suggesting COPD with no active process.  The veteran filed 
his initial claim of service connection for COPD in May 2001.  

A VA medical opinion on the etiology of the veteran's COPD 
was rendered in May 2005.  The veteran was not physically 
examined due to his incarceration, but the claims folder was 
reviewed.  The reviewer noted the in-service complaints of 
bronchitis and upper respiratory infections.  The veteran's 
history of tobacco abuse, both during and after service, was 
also noted.  

The examiner found no evidence of chronic bronchitis in 
service; in her opinion, the veteran's in-service lung 
disorders consisted of acute upper and lower respiratory 
infections.  The veteran had a history of smoking in service 
and post-discharge, which the examiner felt was the most 
likely cause of his COPD.  

On review, a preponderance of the evidence is against a 
finding of entitlement to service connection for COPD.  
Although there is a current diagnosis of COPD, there is no 
evidence of treatment for chronic bronchitis in service.  
Furthermore, the veteran was not diagnosed with COPD until 
May 1997, over 20 years post-discharge.  A VA examination 
found that it was more likely that COPD was caused by 
smoking.  No evidence has been submitted that contradicts the 
May 2005 etiology opinion.  In July 1998, the Internal 
Revenue Service Restructuring and Reform Act of 1998 was 
enacted into law.  In pertinent part, that act prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during military service.  
See, 38 U.S.C.A. § 1103 (West 2002).  

The Board acknowledges the veteran's belief that his COPD is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App.  183, 186 (1997); Espiritu v. Derwinski, 2  Vet. 
App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's COPD is causally related to active 
service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

New and Material Evidence

Service connection for depression was initially denied by 
rating decision dated May 1997, on the grounds that there was 
no evidence of depression in service.  A timely appeal was 
filed, and the Board confirmed the denial of service 
connection in a decision dated June 2003.  The Board decision 
was not appealed and is final.  See 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2002).

The present application to reopen the claim of service 
connection for depression was filed in May 2003.  Evidence 
has been received from Dr. R.M.N., a mental health counselor, 
indicating that he has a therapeutic relationship with the 
veteran and that the veteran suffers from depression.  Dr. 
R.M.N. noted the veteran's belief that his depression began 
in service, but did not offer his own opinion as to the 
etiology of the veteran's depression.  The application to 
reopen was denied by rating decision dated November 2005, on 
the basis that no new and material evidence had been 
submitted.

Under amended 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial, and must raise a reasonable 
possibility of substantiating the veteran's claim. 38 C.F.R. 
§ 3.156(a).  The evidence that is considered in determining 
whether new and material evidence has been submitted is that 
received by VA since the last final disallowance of the 
appellant's claim on any basis.  38 U.S.C.A. § 5108; 38 
C.F.R.   § 20.302(a); Evans v. Brown, 9 Vet. App. 273 (1996).  
In determining whether evidence is new and material, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

No new evidence has been received since the last final denial 
in June 2003, either by itself or when considered with the 
previous evidence of record, that relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of establishing the claim.  38 C.F.R. 
§ 3.156.  The letter from Dr. R.M.N. is new, as it was not 
previously considered, but it is not material to the claim, 
as it provides no competent evidence that the veteran's 
depression was incurred in service.  (The Court has held that 
bare transcription of lay history unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995)).  
Thus, it does not relate to an unestablished fact necessary 
to substantiate the claim, nor does it raise a reasonable 
possibility of establishing the claim.  As no new and 
material evidence has been submitted since the last final 
denial of the veteran's claim, the claim is not reopened.


ORDER

Entitlement to service connection for COPD is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for depression is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


